Broyles, C. J.,
dissenting. Where a case has been tried by a jury and a verdict directed and returned therein, and the losing party desires to test the sufficiency of the evidence to support the verdict, a motion for a new trial is indispensable; and, where there is no motion for a new trial, “an assignment of error complaining that the court erred in directing a verdict is insufficiently specific to present to this court the question whether the court erred in directing a verdict, unless it is alleged that the court erred because there were issues of fact which should have been submitted to a jury and evidence introduced which would have authorized a jury to find a different verdict from that directed by the court." (Italics ours.) Bosworth v. Nelson, 172 Ga. 612 (supra). Measured by the foregoing “yardstick,” the assignment of error on the direction of the verdict in the instant case is not sufficiently “specific to present to this court the question whether the court erred in directing a verdict;” and there being no motion for a new trial, this *122court can not pass upon the sufficiency of the evidence to support th'e verdict. The judgment should be affirmed. Mobley v. Ellis, 37 Ga. App. 683 (141 S. E. 321); Nuckolls v. Jordan, 49 Ga. App. 79 (174 S. E. 250).